In an action to set aside a dissolution of a partnership and for restoration of partnership assets, order denying motion of defendants for examination of one of plaintiffs before trial reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs, the examination to proceed on five days’ notice. The bill of particulars is not an adequate substitute for the examination, to which defendants are entitled. Carswell, Acting P. J., Johnston, Adel and Wenzel, JJ., concur; MaeCrate, J., not voting.